              Case 5:16-cv-00121-gwc Document 81 Filed 01/16/19 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                     DISTRICT OF VERMONT

JONATHAN A. BLOOM,                                   )
     Plaintiff,                                      )
                                                     )
       v.                                            )       Civil No. 5:16-cv-121
                                                     )
ALEX M. AZAR II,                                     )
Secretary, U.S. Department                           )
of Health and Human Services,                        )
       Defendant.                                    )

      UNOPPOSED MOTION FOR A STAY OF ALL DEADLINES IN LIGHT OF LAPSE
             IN THE DEPARTMENT OF JUSTICE’S APPROPRIATIONS

       The Defendant, Alex M. Azar, II, Secretary of the United States Department of Health and Human

Services (“the Secretary”), hereby moves for a stay of all deadlines in the above-captioned case for the

reasons set forth below.

       1. At midnight on December 21, 2018, the continuing resolution that had been funding the

Department of Justice expired and appropriations to the Department lapsed. The Department does not

know when funding will be restored by Congress.

       2. Absent an appropriation or continuing resolution, Department of Justice civil division attorneys

are prohibited from working, even on a voluntary basis, except in limited circumstances, such as

“emergencies involving the safety of human life or the protection of property.” See 31 U.S.C. § 1342.

       3. Undersigned counsel for the Department of Justice therefore requests a stay of the deadlines in

this litigation until Congress has restored appropriations to the Department.

       4. If this motion for a stay is granted, counsel for the Government will notify the Court as soon as

Congress has appropriated funds for the Department or enacted another continuing resolution. The

Government requests that, at that point, any deadlines be extended commensurate with the duration of the

lapse in appropriations.



                                                     1
              Case 5:16-cv-00121-gwc Document 81 Filed 01/16/19 Page 2 of 2


       5. Opposing counsel has authorized the Government to state that the Plaintiff will not oppose this

motion for stay pending the conclusion of the lapse in appropriations.

       The Government regrets any disruption caused to the Court and Plaintiff.            However, the

Government respectfully moves for a stay of the deadlines in this case until Department of Justice

attorneys are permitted to resume their usual civil litigation functions.

       Dated at Burlington, in the District of Vermont, this 16th day of January, 2019.

                                                              Respectfully submitted,

                                                              UNITED STATES OF AMERICA

                                                              CHRISTINA E. NOLAN
                                                              United States Attorney

                                                              By: /s/ Melissa A. D. Ranaldo
                                                              MELISSA A.D. RANALDO
                                                              Assistant U.S. Attorney
                                                              P.O. Box 570
                                                              Burlington VT 05402-0570
                                                              (802) 951-6725
                                                              Melissa.Ranaldo@usdoj.gov

                                                              Of Counsel:

                                                              ROBERT P. CHARROW
                                                              General Counsel

                                                              JAN B. BROWN
                                                              Acting Chief Counsel, Region I

                                                              JILL L. STEINBERG
                                                              Assistant Regional Counsel
                                                              Department of Health and Human Services
                                                              J.F.K. Bldg., Rm. 2250
                                                              Boston, MA 02203
                                                              (617) 565-2381




                                                      2
